373 U.S. 374 (1963)
GOBER ET AL.
v.
CITY OF BIRMINGHAM.
No. 66.
Supreme Court of United States.
Argued November 6-7, 1962.
Decided May 20, 1963.
CERTIORARI TO THE COURT OF APPEALS OF ALABAMA.
Constance Baker Motley argued the cause for petitioners. With her on the brief were Jack Greenberg, Arthur D. Shores, Peter A. Hall, Orzell Billingsley, Jr., Oscar W. Adams, Jr., Leroy Clark, William T. Coleman, Jr., William R. Ming, Jr., James M. Nabrit III and Louis H. Pollak.
Watts E. Davis and J. M. Breckenridge argued the cause for respondent. With Mr. Davis on the brief was Earl McBee.
Solicitor General Cox, by special leave of Court, argued the cause for the United States, as amicus curiae, urging reversal. With him on the brief were Assistant Attorney General Marshall, Ralph S. Spritzer, Louis F. Claiborne, Harold H. Greene, Howard A. Glickstein and Richard K. Berg.
PER CURIAM.
The judgments are reversed. Peterson v. City of Greenville, ante, p. 244.
[For opinion of MR. JUSTICE HARLAN, see ante, p. 248.]